Citation Nr: 1410883	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a benefits payment rate in excess of 80 percent for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve, from June 10, 2003, to October 7, 2003, and the Army National Guard, from September 20, 2005, to November 10, 2006, from January 24, 2008, to June 3, 2008, and from October 1, 2009, to September 19, 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Regional Office (RO) in Muskogee, Oklahoma.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Houston, Texas. 

The Veteran testified before the undersigned at a Travel Board hearing in August 2011; a transcript of that proceeding has been associated with claims file. 


FINDINGS OF FACT

1. The Veteran completed a period of active duty training from June 2003 to October 2003, which was comprised of entry level and skill training, specifically, Basic Combat Training and Advanced Individual Training. 

2. Excluding periods of entry level and skill training from June 2003 to October 2003, the Veteran has completed more than 24 months (specifically, 903 days or approximately 29 months) of aggregate, honorable, and creditable active duty service after September 10, 2001.  

3. Including periods of entry level and skill training from June 2003 to October 2003, the Veteran has completed more than 30 months, but less than 36 months, of aggregate, honorable, and creditable service after September 10, 2001.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a benefits payment rate of 90 percent for educational assistance under the Post-9/11 GI Bill have been met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2002); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).

The VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute. Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In the instant case the law and not the facts are controlling. 

Further, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because education benefit claim notice is covered in 38 C.F.R. § 21.1031 (2013). See 38 C.F.R. § 21.9510 (2013). 

As explained in the Federal Register, substantiating eligibility under one of the various educational assistance programs VA administers generally requires only proof of military service and the notice and assistance provisions of 38 C.F.R. §§ 21.1031, 21.1032 (2013) apply as opposed to those provisions for compensation and other VA claims. 72 Fed. Reg. 16,962 (Apr. 5, 2007).  However, basic requirements are also substantially similar to those used in the compensation claims; VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 U.S.C.A. § 5103; Cf. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

For education benefits claims, VA is to provide forms and notify claimants of necessary information or evidence except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. See 38 C.F.R. § 21.1031(b)(1) (2013).

In this case, the Veteran has already been awarded benefits under the Post-9/11 GI Bill (Chapter 33) at the 80 percent level.   He was informed of this in a November 2010 letter from the RO, which explained how his benefits were being calculated based on his creditable service.  In January 2011, the Veteran responded that he disagreed; he stated that his entry level training (AIT/Basic) should have been added to his total active, qualifying service.  In April 2011, the Veteran was sent a statement of the case with the provisions of 38 C.F.R. § 21.9640 that outline rates of payment, a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence used to reach that decision.  The Veteran filed his appeal in April 2011 and he testified at a Board hearing in August 2011. 

Based upon the foregoing, the Board finds that the Veteran was fully advised of the evidence needed to substantiate his claim and that all relevant evidence necessary for an equitable disposition of his appeal has been obtained.  Although such post-decisional notice does not satisfy the requirements of 38 C.F.R. §§ 21.1031, 21.1032, the evidence shows the Veteran knew what was needed to substantiate the claim, what evidence should provide and what evidence VA would undertake to obtain. See Board Hearing Transcript.  The Board finds no prejudice in delayed notice and that no such issue has been raised. Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful). 

Regarding the duty to assist, there is no indication of outstanding records, and an examination is not required to decide this claim.  Service department confirmation of the type and periods of service is in the file. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 3.103(c)(2) to require that VA employees, including Board employees who conduct a hearing, have a duty to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked.  In Bryant, the issue was compensation as opposed to the issue which turns on having qualifying military service.  In any case, during the hearing, the undersigned outlined the issues on appeal and solicited testimony regarding the Veteran's type of service. See Hearing Transcript, generally.  Based on the foregoing, the Board finds the duties to notify and assist in this case have been met. 

Factual Background and Analysis 

The Veteran has been awarded benefits under the Post-9/11 GI Bill (Chapter 33) at the 80 percent level.  He asserts that he is entitled to benefits at the 90 percent level pursuant to 38 U.S.C.A. § 3311(b)(3) as an individual who, commencing on or after September 11, 2001, served at least an aggregate of at least 30 months, but less than 36 months, on active duty in the Armed Forces (including service on active duty in entry level and skill training); and after completion of service described above, continues on active duty for an aggregate of less than 36 months. See also 38 C.F.R. § 21.9640. 

Once an individual is found eligible for benefits under the Post-9/11 GI Bill, VA must determine the rate at which such educational assistance is payable. 38 C.F.R. § 21.9640 (2013).  VA's rate determination is based on the aggregate length of creditable active duty service after September 10, 2001.

The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (excluding entry level and skill training); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (excluding entry level and skill training); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (excluding entry level and skill training); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (excluding entry level and skill training); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (including entry level and skill training); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (including entry level and skill training); and 100 percent with at least 36 months of creditable active duty service (including entry level and skill training), or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311(b), 3313(c) (West 2002); 38 C.F.R. § 21.9640(a) (2013).

For purposes of the Post-9/11 GI Bill, creditable active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 38 U.S.C.A. § 3301(1)(B) (West Supp. 2011); 38 C.F.R. § 21.9505 (2013).  For members of the Army, "entry level and skill training" means Basic Combat Training and Advanced Individual Training. 38 U.S.C.A. § 3301(2)(A) (West 2002); 38 C.F.R. § 21.9505 (2013).

In the present case, the DD Forms 214 (Certificate of Release or Discharge from Active Duty) of record show that the Veteran served on active duty in the U.S. Army National Guard, under 10 U.S.C. §12302, from September 20, 2005, to November 10, 2006, from January 24, 2008, to June 3, 2008, and from October 1, 2009, to September 19, 2010; a period of 903 days, or approximately 29.7 months.  The RO has recognized these periods of service as creditable active duty service for purposes of the Post-9/11 GI Bill.  Indeed, it is on that basis that the RO has awarded the Veteran educational assistance benefits at the 80 percent rate.

However, the record also contains another DD Form 214 reflecting an earlier period of service with the Army Reserve, from June 10, 2003, to October 7, 2003; a period of 3 months and 28 days (or, 120 days).  The RO has apparently determined that this period of service is not creditable for purposes of the Post-9/11 GI Bill based, in part, on information received from the service department that a portion of that this "active duty training" service was comprised of Basic Combat Training (BCT) (a 9 week course) and Advanced Individual Training (AIT) (a 6 week course).  

The Board disagrees with the RO's assessment.  Indeed, because the length of the Veteran's aggregate active duty service, excluding entry level and skill training, was honorable and in excess of 24 months, his entry level and skill training BCT and AIT for the period of June 2003 to October 2003 are included for purposes of VA's rate determination. 38 U.S.C.A. §§ 3311(b), 3313(c) (West 2002); 38 C.F.R. § 21.9640(a) (2013).  When adding the nearly 4 months of AIT and BCT (from June 2003 to October 2003) to the approximately 29 months/903 days of creditable active duty service served under 10 U.S.C. §12302, the Veteran's aggregate active service exceeds 30 months.  Thus, as the record reflects that the Veteran completed more than 30 months, but less than 36 months of aggregate, honorable, and creditable active duty service after September 10, 2001, he is entitled to payment of Post-9/11 GI Bill benefits at the 90 percent rate. See 38 C.F.R. § 21.9640(a) (2013).  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  The appeal is granted.  


ORDER


The Veteran's Post-9/11 GI Bill educational benefits are to be paid at the 90 percent rate, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


